           Case 6:21-cv-00474-AA      Document 63   Filed 08/13/21   Page 1 of 2



CAROL FEDERIGHI
TX Bar No. 06872950
Lead Counsel
ELLIOTT M. DAVIS
NY Reg. No. 4596755

BRIAN M. BOYNTON
Acting Assistant Attorney General
CARLOTTA P. WELLS
Assistant Director, Federal Programs Branch
United States Department of Justice
Civil Division, Federal Programs Branch
P.O. Box 883
Washington, DC 20044
Phone: (202) 514-4336
elliott.m.davis@usdoj.gov

Attorneys for Defendants


                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON
                                     EUGENE DIVISION



 ELIZABETH HUNTER, et al.,                     Civil Action No. 6:21–cv–00474–AA

                   Plaintiffs,
                                               DECLARATION OF
 v.                                            ELLIOTT M. DAVIS

 U.S. DEPARTMENT OF EDUCATION,
 et al.,

                   Defendants.




Declaration of Elliott M. Davis
              Case 6:21-cv-00474-AA        Document 63       Filed 08/13/21       Page 2 of 2



                                  DECLARATION OF ELLIOTT M. DAVIS

         I, Elliott M. Davis, pursuant to 28 U.S.C. § 1746, declare as follows:

         1.       I am a Trial Attorney with the United States Department of Justice, and one of the

attorneys representing Defendants in the above-captioned action.

         2.       I respectfully submit this declaration in support of Defendants’ Memorandum of Law

in Opposition to Plaintiffs’ Motion for a Temporary Restraining Order and Order to Show Cause

Why Preliminary Injunction Should Not Issue.

         3.       Attached as Exhibit A is a true and correct copy of email correspondence between me

and Plaintiffs’ counsel.

         I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief. Executed on August 13, 2021, in Washington, DC.



                                                         /s/ Elliott M. Davis
                                                         ELLIOTT M. DAVIS




Declaration of Elliott M. Davis
